MEMORANDUM **
Plaintiff-Appellant Sean Todd appeals the district court’s order granting summary judgment in favor of Defendant-Appellee David G. Bishop in his 42 U.S.C. § 1983 action alleging that Bishop deprived him of a protected property interest in his continued employment with the Washington County Interagency Narcotics *660(WIN) Team without constitutionally sufficient due process.
Todd’s assignment with the WIN Team was for a minimum of three years or until there was mutual agreement otherwise. Accordingly, Todd lacked a legitimate claim of entitlement to an assignment on the WIN Team beyond the three-year term he served. See Board of Regents v. Roth, 408 U.S. 564, 577, 92 S.Ct. 2701, 33 L.Ed.2d 548 (1972). Thus, he cannot establish a due process violation. See Engquist v. Oregon Dept. of Agric., 478 F.3d 985, 995-997 (9th Cir.2007).
Because Bishop did not violate Todd’s due process rights, the judgment is affirmed.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.